Citation Nr: 0900484	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-13 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the proximal radial head of the 
right elbow. 

2. Entitlement to a rating higher than 10 percent for a 
cervical spine disability with right nerve compression. 

3. Entitlement to a rating higher than 10 percent for 
gastroesophageal reflux with hiatal hernia and esophageal 
ulcer. 

4. Entitlement to a rating higher than 10 percent for 
sinusitis.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1979 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In February 2007, the Board remanded the case to the RO for 
additional development.  As noted in the remand, the veteran 
had pending claims of service connection for vertigo, 
bilateral hearing loss, Meniere's disease, and hypertension.    

In September 2007, the veteran submitted a notice of 
disagreement with a "VARO Denial letter, dated Aug. 31, 
2007," relevant to a claim for total disability rating for 
compensation based on individual unemployability.  The record 
does not contain the letter, dated in August 2007 or a rating 
decision, denying the benefit. Accordingly, the matter is 
referred to the RO for appropriate action to include issuing 
a statement of the case, if warranted.   

The claim for increase for residuals of a fracture of the 
proximal radial head of the right elbow is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. For the period covered in this appeal, the cervical spine 
disability with right nerve compression is manifested by 
pain, slight limitation of motion, forward flexion to 45 
degrees, extension to 45 degrees, lateral flexion, left and 
right, to 45 degrees each, and rotation, left and right, to 
80 degrees each, and X-ray findings of degenerative arthritic 
changes; there is no objective evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour; there is no objective evidence to demonstrate 
that the cervical spine disability is productive of moderate 
impairment, that there are incapacitating episodes, or that 
there is objective neurologic deficit affecting the upper 
extremities.  

2. For the period covered in this appeal, gastroesophageal 
reflux with hiatal hernia and esophageal ulcer is manifested 
by regurgitation and heartburn or pyrosis several times a 
week; there is no evidence of dysphagia, substernal or arm or 
shoulder pain, considerable impairment of health, or chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  

3. For the period covered in this appeal, sinusitis is 
manifested by one non-incapacitating episode per year, 
lasting 7 to 14 days, accompanied by headache and fever; 
there are no incapacitating episodes of sinusitis.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for a 
cervical spine disability with right nerve compression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5290 (effective 
prior to September 26, 2003), and Diagnostic Codes 5003, 
5242, 5243 (effective on September 26, 2003); 38 C.F.R. § 
4.124a, Diagnostic Code 8510 (2007).

2. The criteria for a rating higher than 10 percent for 
gastroesophageal reflux with hiatal hernia and esophageal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307, 7346 
(2008).  

3. The criteria for a rating higher than 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2007.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence of an increase in 
severity of the service-connected disability and the effect 
that worsening has on the claimant's employment and daily 
life.  The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent the VCAA notice of March 2007 came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  



The timing defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statements of the case, 
dated in May 2008 and in September 2008.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Codes under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in April 2005 and supplemental statements of the case in 
May 2008 and September 2008, a reasonable person could be 
expected to understand from the notice what the criteria were 
for rating the disability and further notice of the exact 
same information would not aid in substantiating the claims.  
For these reasons, the content error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 888-90 (2007).

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO obtained VA records and private treatment 
records identified by the veteran, to include those from 
F.A., M.D., J.C., M.D., B.H., D.O., and G.S., M.D.  The 
veteran himself submitted some private medical records.  He 
has not identified any additional records for the RO to 
obtain on his behalf.  



The veteran was afforded VA examinations in June 2003 and in 
April 2008 to evaluate the service-connected disabilities.  
There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).   



Cervical Spine Disability with Right Nerve Compression

The veteran claims that he had episodes related to his 
cervical spine to the extent that he was incapacitated for 
work, totaling at least two weeks a year.  

The veteran's service-connected cervical spine disability 
with right nerve compression is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

During the course of the appeal, the regulations pertaining 
to evaluating disabilities of the spine were revised, 
effective September 26, 2003.  67 Fed. Reg. 51,454-58 (August 
27, 2003).

The pertinent medical evidence in the file consists of VA 
examinations in June 2003 and in April 2008 and VA and 
private medical records.

Criteria Effective prior to September 26, 2003

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

On VA examiner in June 2003, X-rays revealed degenerative 
changes at C6-7.  On VA examination in April 2008, X-rays 
revealed degenerative arthritic changes at the facet joints 
at several levels.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
slight limitation of motion warrants a 10 percent rating and 
moderate limitation of motion warrants a 20 percent rating.  



In this case, the medical evidence shows that the veteran's 
cervical spine is not more than slightly limited in motion.  
At the time of a VA examination in June 2003, range of motion 
studies showed full flexion, extension, and rotation, left 
and right.  At the time of a VA examination in April 2008, 
cervical spine range of motion studies showed the following: 
forward flexion to 45 degrees, extension to 45 degrees, 
lateral flexion, left and right, to 45 degrees each, and 
rotation, left and right, to 80 degrees each.  VA and private 
treatment records do not show motion of the cervical spine, 
in terms of degrees, to be any more restricted than that 
reflected on the 2008 VA examination.  In light of the 
foregoing, a 10 percent rating is appropriate, and a higher 
rating, 20 percent, is not in order under Diagnostic Code 
5290.  

The Board has also considered the effect of pain, stiffness, 
fatigue, lack of endurance, and instability on the cervical 
spine.  In furnishing range of motion findings, the 2008 VA 
examiner stated that repetition of movement during the 
physical examination produced no indication of pain, 
weakness, or fatigue.  As there is no objective evidence of 
pain on use or during flare-ups that result in additional 
functional limitation to the extent that the cervical spine 
is moderately limited in motion under Diagnostic Code 5290.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Other pertinent criteria effective prior to September 26, 
2003, consist of intervertebral disc syndrome, which is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The accompanying notes to Diagnostic Code 5293 provide the 
following.  Note (1):  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 
(2):  When evaluation on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnosis code 
or codes.

In regard to peripheral nerve (upper radicular group, middle 
radicular group, and lower radicular group) injuries, for 
major or dominant extremities, a 20 percent evaluation 
requires mild incomplete paralysis.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8510, 8511, 8512.  

For such other nerves as the musculospiral nerve (radial 
nerve), median nerve, ulnar nerve, musculotaneous nerve, 
circumflex nerve, and long thoracic nerve, incomplete 
paralysis warrants either a noncompensable rating or a 10 
percent rating or 20 percent for radial nerve when mild, 
depending on the particular nerve, and either a 10 percent 
rating or 30 percent rating when moderate, depending on the 
particular nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 
8515, 8516, 8517, 8518, and 8519.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.



With respect to the rating criteria based on incapacitating 
episodes, VA and private treatment records do not show that a 
physician has prescribed bed rest because of the cervical 
spine disability.  Nor has the veteran asserted the need for 
bed rest.  In the absence of evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during a 12-month period a higher rating 
is not warranted.

The Board next addresses whether a higher rating under 
Diagnostic Code 5293 would result if chronic orthopedic and 
neurologic manifestations were separately evaluated.  As 
shown on VA examination and VA and private treatment records, 
the orthopedic manifestations of the cervical spine consist 
of mild limitation of motion.  Any pain of the cervical spine 
has already been evaluated under chronic orthopedic 
manifestations, and to separately rate pain as a neurologic 
manifestation would violate the rule against pyramiding.  38 
C.F.R. § 4.14.

In any case, there is no objective neurologic deficits shown 
by the evidence, whether constant or not.  On both VA 
examinations, the veteran has been diagnosed with 
degenerative disc disease of the cervical spine, yet the 
physical examinations have specifically indicated that there 
was no upper extremity radiculopathy, sensory deprivation, 
reflex deficits, muscle strength diminution, or muscle 
atrophy.  In fact, the VA examiner in April 2008 stated that 
the veteran was without upper extremity radiculopathy.  
Further, private treatment records do not document neurologic 
manifestations of the cervical spine.  A private EMG of the 
right upper extremity in May 2002 showed findings compatible 
with mild carpal tunnel syndrome on the right, but there was 
no electrodiagnostic evidence to suggest peripheral 
neuropathy, myopathy, or active radiculopathy.  In March 
2007, a private medical report showed that the veteran's 
complaints of pain were primarily related to the lower back, 
not the cervical region.  

The assignment of a separate rating for neurologic 
manifestations resulting from the service-connected right 
nerve compression requires that the neurological signs and 
symptoms be present constantly, or nearly so.  

The objective evidence, as noted, demonstrates that while 
there have been neurologic complaints of pain that radiates 
to the shoulders, neurological manifestations have not been 
present constantly, or at all, for the period considered in 
this appeal.  In fact, the record is devoid of actual 
neurological findings related to the service-connected right 
nerve compression.  In light of this, the Board finds that a 
separate rating for neurologic manifestations of the 
degenerative disc disease of the cervical spine is not 
warranted.  Accordingly, the assignment of a higher rating 
would not result under Diagnostic Code 5293 on the basis of 
combining chronic orthopedic and neurologic manifestations.  

For the above reasons, a rating higher than 10 percent is not 
warranted under the evaluation criteria in effect prior to 
September 26, 2003.

Criteria Effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain, whether or 
not it radiates, stiffness, or aching in the area of the 
spine affected by residuals of an injury or disease.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised. Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, for degenerative arthritis of the cervical spine, the 
criteria for a 10 percent rating are forward flexion greater 
than 30 degrees but not greater than 40 degrees; or the 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or if 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (effective September 26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.

Considering the revised criteria, the Board finds that the 
objective findings do not show that the cervical spine is 
manifested by forward flexion of 30 degrees or less, or by a 
combined range of motion of 170 degrees or less.  Rather, the 
most restrictive range of motion findings in the record are 
reflected in the April 2008 VA examination, and as noted 
previously  forward flexion was to 45 degrees, extension to 
45 degrees, lateral bending on the left to 45 degrees, 
lateral bending on the right to 45 degrees, rotation on the 
left to 80 degrees, and rotation on the right to 80 degrees.  
Further, there is no objective evidence on the VA 
examinations or treatment records of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  In fact, on the 2008 VA examination, there 
was no indication of muscle spasm.  For these reasons, the 
medical evidence shows that the veteran does not satisfy the 
criteria for a 20 percent rating under the revised Diagnostic 
Code 5242.  

As noted, the revised or current Diagnostic Code 5242 is for 
application with or without symptoms such as pain whether or 
not it radiates, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  This 
implies that the factors for consideration under the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Even if DeLuca factors are not contemplated in the 
current evaluation criteria, there is no credible objective 
evidence to demonstrate that pain on use or during flare-ups 
results in additional functional limitation to the extent 
that under the revised Diagnostic Code 5242 of forward 
flexion to 30 degrees or less, or that the combined range of 
motion of the cervical spine would be 170 degrees or less. 


As noted previously, repetition of flexion and extension 
produced no pain, weakness, or fatigue on the VA examination 
in April 2008.

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  In the Board's opinion, the neurological symptoms 
were not objectively shown on evaluation.  Therefore, a 
compensable rating is not in order under pertinent neurologic 
criteria.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

As previously discussed and considered in relation to the old 
rating criteria, which is essentially the same as the current 
criteria, the medical evidence does not demonstrate that the 
veteran has incapacitating episodes.  Therefore, a higher 
rating is not warranted under the revised or current 
Diagnostic Code 5243, as it pertains to evaluation according 
to incapacitating episodes.

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for the cervical spine 
disability under both the old rating criteria and the rating 
criteria revised effective in September 26, 2003, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107.

Gastroesophageal Reflux with Hiatal Hernia and Esophageal 
Ulcer

The veteran claims that he took medication to treat pain and 
prevent stomach , reflux, and sleep problems.  He asserts 
that the medication is not always effective.  

The gastroesophageal reflux with hiatal hernia and esophageal 
ulcer is rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic Code 
7307, the criteria for a 30 percent rating are chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  

On VA examination in June 2003, the veteran complained of 
heartburn.  He denied any epigastric pain, nausea, vomiting, 
melena, and hematemesis.  He was taking Zantac and Pyelocort, 
prescribed by a private doctor.  His weight was 220 pounds.    

On VA examination in April 2008, the veteran complained of 
heartburn and reflux.  He was currently taking ranitidine 
twice a day.  The course of his disease was intermittent with 
remissions.  He occasionally experienced diarrhea on his 
medication.  The examiner reported that there was no history 
of dysphagia or esophageal distress.  There was a history of 
heartburn or pyrosis and regurgitation several times a week.  
On physical examination, the veteran's overall health was 
good and there was no sign of anemia.  His weight was 230 
pounds, which represented a gain of 10 percent.  An X-rays 
were negative for bowel obstruction or perforation.  It was 
noted that the last upper gastrointestinal series was 
negative for ulcer.  

VA and private treatment records show that in July 2003 an 
upper gastrointestinal series was performed, indicating a 
small hiatal hernia with significant gastroesophageal reflux 
without definite evidence of an ulcer.  On a private symptom 
survey conducted in January 2004, the veteran indicated 
heartburn and esophageal reflux.  In April 2005, he was seen 
by his private doctor for gastroenteritis. The record does 
not reflect complaints of dysphagia or substernal or arm or 
shoulder pain.  

The Board finds that level of impairment does not meet the 
criteria for a 30 percent rating under the applicable 
Diagnostic Codes.  For the period covered in this appeal, the 
veteran is not shown to have persistently recurrent 
epigastric distress with dysphagia, substernal or arm or 
shoulder pain, or chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms.  His condition is not 
shown to be productive of considerable impairment of health.  
Rather, the objective evidence shows that there was 
regurgitation and heartburn or pyrosis several times a week 
but that the veteran's overall health was good.  

While there is evidence of recurrent epigastric distress 
manifested by regurgitation and heartburn or pyrosis several 
times a week, it has not been associated with any dysphagia 
or any substernal chest or arm or shoulder pain.  Further, it 
has not resulted in considerable impairment of health, which 
are the criteria for the next higher rating under Diagnostic 
Code 7346.  As also noted, there is no showing of chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms, which are the criteria for the next higher rating 
under Diagnostic Code 7307.

As the criteria for a 10 percent rating have not been 
demonstrated, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Sinusitis

The veteran claims that he has three or more ear infections 
per year that he must treat with antibiotics.  He also notes 
that he has allergy flare-ups.  

Sinusitis is rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6512 for chronic frontal sinusitis.  
Under Diagnostic Code 6512, the criteria for the next higher 
rating, 30 percent, are three or more incapacitating episodes 
per year of sinusitis requiring prolonged, lasting four to 
six weeks, antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6512.  

A Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of pansinusitis, ethmoid, maxillary, and sphenoid 
sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6513, and 6514.

On VA examination in June 2003, the veteran stated that after 
sinus surgery in the late 1990s he did not have a recurrence 
of sinusitis.  X-rays of the sinuses showed no abnormalities.  
The diagnosis was sinusitis without recurrent episodes since 
surgery.  

On VA examination in April 2008, the veteran stated that his 
last episode of a sinus infection was the previous year, when 
he was placed on antibiotics.  He indicated that he had 
episodes once a year, mostly in the fall.  The examiner noted 
that there was no history of incapacitating episodes and that 
there was one non-incapacitating episode per year, lasting 7 
to 14 days, during which the veteran had headache and fever.  
Currently, there were no sinus symptoms.  X-rays of the 
sinuses were within normal limits.  The diagnosis was 
sinusitis, currently asymptomatic.  

VA and private treatment records show treatment for allergic 
rhinitis.  He received allergy shots on a weekly basis.  On a 
private symptom survey dated in January 2004 in response to 
whether the veteran had nasal or sinus symptoms, the veteran 
indicated sneezing only.  He complained to his private doctor 
of nasal congestion in September 2004.  In December 2006 on 
evaluation by a private ear, nose, and throat physician, the 
pertinent findings were crusting and mild inflammation in the 
nasal vestibule, but no discharge.  A sinus endoscopy 
revealed no inflammation or discharge.  

In March 2007, a system review revealed no sinus infection.  

The record reveals no medical evidence that the veteran had 
incapacitating episodes as defined by the rating criteria.  
Further, there is no evidence that the veteran was on an 
antibiotic regime for four weeks or more.  While the veteran 
related that he had three or more sinus infections a year, 
the medical evidence for the period covered in this appeal 
reflects that there are no objective medical findings which 
indicate headaches, pain, purulent discharge or crusting 
occurring more than six times per year, for a higher rating.  
Rather, the objective evidence shows that the veteran had at 
most one non-incapacitating episode per year of sinusitis, 
lasting 7 to 14 days, during which he experienced headache 
and fever.  He did not have any incapacitating episodes.  As 
the criteria for a 30 percent rating under Diagnostic Code 
6512 have not been demonstrated, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for a cervical spine 
disability with right nerve compression is denied. 

A rating higher than 10 percent for gastroesophageal reflux 
with hiatal hernia and esophageal ulcer is denied.   

A rating higher than 10 percent for sinusitis is denied.  




REMAND

On VA examination in April 2008 to determine the level of 
impairment due to residuals of a fracture of the proximal 
radial head of the right elbow, the examiner found that there 
were right ulnar nerve radicular symptoms more than likely 
due to the elbow fracture and nerve compression from the 
injury.  The examiner also acknowledged a private medical 
report indicating the presence of carpal tunnel syndrome, 
which is a condition of the median nerve.  Additional 
development is necessary to assess the severity of the right 
ulnar nerve symptoms related to the service-connected elbow 
disability.  

In light of the above, further evidentiary development is 
necessary under the duty to assist, and the case is REMANDED 
for the following. 

1. Afford the veteran a VA neurological 
examination to determine the level of 
neurological impairment due to the 
residuals of the right elbow fracture.  
The claims folder should be made available 
to the examiner for review.  

The examiner is asked to describe the 
objective neurological abnormalities as a 
result of the ulnar nerve compression, as 
identified by the VA examiner in April 
2008, and to specify whether the 
abnormality is mild, moderate, or severe.  
To the extent possible, the neurological 
impairment from the service-connected 
right elbow disability should be 
distinguished from any other neurological 
impairment of the right upper extremity, 
including carpal tunnel syndrome.  

2. After the above development is 
completed, adjudicate the claim including 
whether a separate rating for the right 
elbow disability based on neurological 
impairment is warranted.  

If the benefit sought on appeal remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


